DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.


Applicant(s) Response to Official Action 
The response filed on 08/03/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).












Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 5, 14, 23, the Applicant argues Bruin in view of Cox in further view of do not disclose:
Features pertaining to the mapping of scoring components that belong to different categories. [Remarks: Pages 10-12]

Regarding claims 12-13, the Applicant argues:
The dependent claims are patentable based on the patentable independent claims as well as their added features.  [Remarks: Pages 11-12]


Examiner’s Response:
Regarding claims 5, 14, 23, the Examiner contends:
Please view the updated rejection under 35 USC § 103, Bruin in view of Cox, which includes new citations pertaining to the amended claims. 


Regarding claims 12-13, the Examiner contends:
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 

Claim Objections
Claims 5, 14, 23 are objected to because of the following informalities:  The claims recite: “… based on a second model that recognizes risk scoring components …”. The claims should recite: “… based on a second model that recognizes the second set of risk scoring components …”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10, 14, 17-19, 23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin et al., hereinafter referred to as Bruin (US 2011/0119212 A1 – already of record) in view of Cox et al., hereinafter referred to as Cox (US 2017/0286622 A1 – already of record). 

As per claim 5, Bruin discloses a method performed by a data processing apparatus for training a machine learning model to improve the machine learning model's accuracy (Bruin: Para. [0068]; claim 1; Abstract.), the method comprising: 



generating a plurality of training data structures (i.e., feature vectors of datasets corresponding to the patient), wherein each training data structure (i.e., vector x for corresponding patient) includes (i) a plurality of first features derived from (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources.); 
obtaining, for each training data structure, a target output  (Bruin: Paras. [0020], [0047], [0138] disclose a target value for each training vector.);
providing the plurality of training data structures as an input to the machine learning model configured to predict (Bruin: Paras. [0123], [0139] disclose providing the feature vectors as input to the ML model 165.), (severity assessment) associated with an entity (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources, and a severity assessment associated with the patient.); 
determining an amount of error between the predicted risk-level associated with the entity outputted by the machine learning model and the target output of the plurality of training data structures (Bruin: Paras. [0030], [0068] disclose the training data including patient data that includes the severity level and Paras. [0138], [0186]-[0187] disclose determining an error amount between training data (input data versus the outputs or target values).); and 
retraining, based on the determined amount of error, the machine learning model after adjusting one or more parameters of the machine learning model (Bruin: Paras. [0051], [0083], [0136] disclose adjusting one or more parameter values and retraining of the machine learning model by minimizing the modeling error.).
However Bruin does not explicitly disclose “… accessing, by a mapping engine, a plurality of risk scoring components associated with an entity; mapping, by the mapping engine, a first set of risk scoring components, from among the plurality of risk scoring components, to one or more physical health categories based on a first model that recognizes risk scoring components as belonging to the one or more physical health categories; mapping, by the mapping engine, a second set of risk scoring components, from among the plurality of risk scoring components, to one or more behavioral health categories based on a second model that recognizes risk scoring components as belonging to the one or more behavioral health categories … a plurality of first features derived from the first set of risk scoring components mapped to the one or more physical health categories by the first model and (ii) a plurality of second features derived from the second set of risk scoring components mapped to the one or more behavioral health categories by the second model … based on the physical health categories and the behavioral health categories …”.
Further, Cox is in the same field of endeavor and teaches accessing, by a mapping engine (1650), a plurality of risk scoring components (i.e., risk values of medical conditions) associated with an entity (Cox: Fig. 16 & Para. [0238], [0246]-[0247] disclose risk assessment system 1600 using mapping engine 1650 to access and analyze medical conditions related to a patient.); 
mapping, by the mapping engine (1650), a first set of risk scoring components (i.e., medical conditions with risk scores associated with physical health categories), from among the plurality of risk scoring components (i.e., risk values of medical conditions), to one or more physical health categories (e.g., a patient with type 2 diabetes) based on a first model (e.g., medical data analysis engine 412) that recognizes risk scoring components (i.e., risk values of medical conditions) as belonging to the one or more physical health categories (Cox: Fig. 16 & Paras. [0122], [0238]-[0240], [0244]-[0245], [0249] disclose the mapping engine 1650 provides input to PCPCM system (410, 1410) which includes medical data analysis engine 412 [a first model] that recognizes the medical conditions that belong to a particular categorization of risk, such as type 2 diabetes in order modify or update the patient's personalized patient care plan.); 
mapping, by the mapping engine (1650), a second set of risk scoring components (i.e., medical conditions with risk scores associated with behavioral health categories), from among the plurality of risk scoring components (i.e., risk values of medical conditions), to one or more behavioral health categories (i.e., lifestyle information of patient) based on a second model (i.e., lifestyle engine 413) that recognizes risk scoring components (i.e., risk values of medical conditions) as belonging to the one or more behavioral health categories (Cox: Fig. 16 & Paras. [0126], [0180], [0244], [0249] disclose the mapping engine 1650 provides input to PCPCM system (410, 1410) which includes lifestyle engine 413 [a second model] that recognizes the risk values of medical conditions that belong to a patient’s lifestyle.);
a plurality of first features derived from the first set of risk scoring components mapped to the one or more physical health categories by the first model and (ii) a plurality of second features derived from the second set of risk scoring components mapped to the one or more behavioral health categories by the second model (Cox: Figs. 4 & 16 & Para. [0247] disclose the risk assessment system 1600 derives the features from the medical conditions pertaining to the categories associated with the first and second models 412, 413 by using elements 1680, which includes PCPCM system (410, 1410), which further includes medical data analysis engine 412 [the first model] and lifestyle engine 413 [the second model].);
predict, based on the physical health categories and the behavioral health categories, a risk-level associated with the entity (Cox: Paras. [0063], [0247]-[0248] disclose the system predicts a risk-level or value associated with the patient via risk evaluation engine 1630.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin and Cox before him or her, to modify the machine learning system of Bruin to include the set of categories and mapping engine feature as described in Cox. The motivation for doing so would have been to improve patient monitoring by providing specific mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population.

	As per claim 14, Bruin discloses a system (medical digital expert system) comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to (Bruin: Para. [0068] & claim 1 disclose a medical digital expert system, that is a computer-based mathematical method capable of analyzing neurophysiological information plus a wide range of clinical and laboratory data to predict treatment outcome/efficacy and, optionally, to estimate diagnosis.): 



 generate a plurality of training data structures (i.e., feature vectors of datasets corresponding to the patient), wherein each training data structure (i.e., vector x for corresponding patient) includes (i) a plurality of first features derived from (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources.); Page 4 of 12 
4894-1553-3863.vlResponse to Office Action mailed April 4, 2022obtain, for each training data structure, a target output (Bruin: Paras. [0020], [0047], [0138] disclose a target value for each training vector.); 
provide the plurality of training data structures as an input to a machine learning model configured to predict (Bruin: Paras. [0123], [0139] disclose providing the feature vectors as input to the ML model 165.), (severity assessment) associated with an entity (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources, and a severity assessment associated with the patient.); 
determine an amount of error between the predicted risk-level associated with the entity outputted by the machine learning model and the target output of the plurality of training data structures (Bruin: Paras. [0030], [0068] disclose the training data including patient data that includes the severity level and Paras. [0138], [0186]-[0187] disclose determining an error amount between training data (input data versus the outputs or target values).); and 
retrain, based on the determined amount of error, the machine learning model after adjusting one or more parameters of the machine learning model (Bruin: Paras. [0051], [0083], [0136] disclose adjusting one or more parameter values and retraining of the machine learning model by minimizing the modeling error.).
However Bruin does not explicitly disclose “… access a plurality of risk scoring components associated with an entity; map a first set of risk scoring components, from among the plurality of risk scoring components, to one or more physical health categories based on a first model that recognizes risk scoring components as belonging to the one or more physical health categories; map a second set of risk scoring components, from among the plurality of risk scoring components, to one or more behavioral health categories based on a second model that recognizes risk scoring components as belonging to the one or more behavioral health categories; … a plurality of first features derived from the first set of risk scoring components mapped to the one or more physical health categories by the first model and (ii) a plurality of second features derived from the second set of risk scoring components mapped to the one or more behavioral health categories by the second model … predict, based on the physical health categories and the behavioral health categories, a risk-level associated with the entity …”. 
Further, Cox is in the same field of endeavor and teaches access a plurality of risk scoring components (i.e., risk values of medical conditions) associated with an entity (Cox: Fig. 16 & Para. [0238], [0246]-[0247] disclose risk assessment system 1600 using mapping engine 1650 to access and analyze medical conditions related to a patient.); 
map a first set of risk scoring components (i.e., medical conditions with risk scores associated with physical health categories), from among the plurality of risk scoring components (i.e., risk values of medical conditions), to one or more physical health categories (e.g., a patient with type 2 diabetes) based on a first model (e.g., medical data analysis engine 412) that recognizes risk scoring components (i.e., risk values of medical conditions) as belonging to the one or more physical health categories (Cox: Fig. 16 & Paras. [0122], [0238]-[0240], [0244]-[0245], [0249] disclose the mapping engine 1650 provides input to PCPCM system (410, 1410) which includes medical data analysis engine 412 [a first model] that recognizes the medical conditions that belong to a particular categorization of risk, such as type 2 diabetes in order modify or update the patient's personalized patient care plan.); 
map, a second set of risk scoring components (i.e., medical conditions with risk scores associated with behavioral health categories), from among the plurality of risk scoring components (i.e., risk values of medical conditions), to one or more behavioral health categories (i.e., lifestyle information of patient) based on a second model (i.e., lifestyle engine 413) that recognizes risk scoring components (i.e., risk values of medical conditions) as belonging to the one or more behavioral health categories (Cox: Fig. 16 & Paras. [0126], [0180], [0244], [0249] disclose the mapping engine 1650 provides input to PCPCM system (410, 1410) which includes lifestyle engine 413 [a second model] that recognizes the risk values of medical conditions that belong to a patient’s lifestyle.);
a plurality of first features derived from the first set of risk scoring components mapped to the one or more physical health categories by the first model and (ii) a plurality of second features derived from the second set of risk scoring components mapped to the one or more behavioral health categories by the second model (Cox: Figs. 4 & 16 & Para. [0247] disclose the risk assessment system 1600 derives the features from the medical conditions pertaining to the categories associated with the first and second models 412, 413 by using elements 1680, which includes PCPCM system (410, 1410), which further includes medical data analysis engine 412 [the first model] and lifestyle engine 413 [the second model].);
predict, based on the physical health categories and the behavioral health categories, a risk-level associated with the entity (Cox: Paras. [0063], [0247]-[0248] disclose the system predicts a risk-level or value associated with the patient via risk evaluation engine 1630.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin and Cox before him or her, to modify the machine learning system of Bruin to include the set of categories and mapping feature as described in Cox. The motivation for doing so would have been to improve patient monitoring by providing specific mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population.

As per claim 23, the claim recites analogous limitations to claims 5 & 14 above, and
is/are therefore rejected on the same premise.

	As per claim 8, Bruin-Cox disclose the method of claim 5, wherein the plurality of training data structure further comprises demographic information of the entity (Bruin: Para. [0069] discloses the features of the training data structure represents demographic information of the patient.).

	As per claim 9, Bruin-Cox disclose the method of claim 5, wherein the one or more physical health categories comprise categories related to a physical health of the entity (Cox: Fig. 4 & Paras. [0122], [0123] disclose the categories related to a physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes].).

	As per claim 10, Bruin-Cox disclose the method of claim 5, wherein the one or more behavioral health categories comprise categories related to a behavioral health of the entity (Cox: Para. [0126] discloses for example, the patient's lifestyle may be categorized according to level of physical activity, level of availability to healthy food sources, quality of home and work environment (lighting, air quality, quietness, safety, etc.).).

	As per claim 14, Bruin discloses a system (medical digital expert system) comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform one or more operations, the operations comprising (Bruin: Para. [0068] & claim 1 disclose a medical digital expert system, that is a computer-based mathematical method capable of analyzing neurophysiological information plus a wide range of clinical and laboratory data to predict treatment outcome/efficacy and, optionally, to estimate diagnosis.):
obtaining a plurality of training data structures (i.e., feature vectors of datasets corresponding to the patient), wherein each training data structure (i.e., vector x for corresponding patient) includes (i) a plurality of first features derived from (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources.);
obtaining, for each training data structure, a target output  (Bruin: Paras. [0020], [0047], [0138] disclose a target value for each training vector.)
providing the plurality of training data structures as an input to the machine learning model configured to predict (Bruin: Paras. [0123], [0139] disclose providing the feature vectors as input to the ML model 165.), (severity assessment) associated with an entity (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources, and a severity assessment associated with the patient.); 
determining an amount of error between the predicted risk-level associated with the entity outputted by the machine learning model and the target output of the plurality of training data structures (Bruin: Paras. [0030], [0068] disclose the training data including patient data that includes the severity level and Paras. [0138], [0186]-[0187] disclose determining an error amount between training data (input data versus the outputs or target values).); and 
retraining, based on the determined amount of error, the machine learning model after adjusting one or more parameters of the machine learning model (Bruin: Paras. [0051], [0083], [0136] disclose adjusting one or more parameter values and retraining of the machine learning model by minimizing the modeling error.).
However Bruin does not explicitly disclose “… one or more physical health categories generated by a first model configured to map a set of risk scoring components associated with the entity to the one or more physical health categories and (ii) a plurality of second features derived from one or more behavioral health categories generated by a second model configured to map the set of risk scoring components associated with the entity to the one or more behavioral health categories; … predict, based on the physical health categories and the behavioral health categories, a risk-level …”.
Further, Cox is in the same field of endeavor and teaches one or more physical health categories generated by a first model configured to map a set of risk scoring components associated with the entity to the one or more physical health categories and (ii) a plurality of second features derived from one or more behavioral health categories generated by a second model configured to map the set of risk scoring components associated with the entity to the one or more behavioral health categories (Cox: Fig. 4 & Paras. [0122], [0123] disclose first output data generated by medical data analysis engine [i.e., first model] representing a specific category of predefined physical health categories for a specific patient that corresponds to the physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes] and Fig. 4, Paras. [0041], [0126], [0149] disclose second output data representing one or more predefined behavioral health categories associated with the patient generated by lifestyle data analysis engine 413 [i.e., second model]. Further, Paras. [0238], [0240]-[0241] disclose mapping risk scores associated with each ML engine associated with the patient based on the physical and behavioral health features of the entity.);
predict (i.e., generate), based on the physical health categories and the behavioral health categories, a risk-level (Cox: Para. [0237] discloses generating based on the physical and behavioral health features of the entity, a final risk score that indicates a range of risk from low to high.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin and Cox before him or her, to modify the machine learning system of Bruin to include the set of categories feature as described in Cox. The motivation for doing so would have been to improve patient monitoring by providing specific mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population.
 
	As per claim 17, Bruin-Cox disclose the system of claim 14, wherein one of the features of the training data structure represents demographic information of the entity (Bruin: Para. [0069] discloses the features of the training data structure represents demographic information of the patient.).

As per claims 18 & 19, the claim(s) recites analogous limitations to claim(s) 9 & 10 above, and is/are therefore rejected on the same premise.

As per claim 26, the claim(s) recites analogous limitations to claim(s) 8 & 17 above, and
is/are therefore rejected on the same premise.

As per claim 27, the claim(s) recites analogous limitations to claim(s) 9 & 18 above, and
is/are therefore rejected on the same premise.

As per claim 28, the claim(s) recites analogous limitations to claim(s) 10 & 19 above, and
is/are therefore rejected on the same premise.














Claims 6-7, 11, 15-16, 20, 29, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin in view of Cox in further view of Eisenhandler et al., hereinafter referred to as Eisenhandler (US 2008/0081955 A1).

As per claim 6, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), 
However Bruin-Cox do not explicitly disclose “… wherein the plurality of training data structure represents further comprises a diagnostic code.”
Further, Eisenhandler is in the same field of endeavor and teaches wherein one of the plurality of features of the training data structure represents a diagnostic code (Eisenhandler: Paras. [0003], [0013], [0022], [0079] disclose using computer implemented models using a clinical concept which is data defining a patient’s profile and associates or converts the clinical concept into a diagnostic code or pharmacy code to help predict costs for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the diagnostic code feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).  

	As per claim 7, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), 
However Bruin-Cox do not explicitly disclose “… wherein the plurality of training data structure further comprises a pharmacy code.”
Further, Eisenhandler is in the same field of endeavor and teaches wherein the plurality of training data structure further comprises a pharmacy code (Eisenhandler: Paras. [0003], [0013], [0022], [0079] disclose using computer implemented models using a clinical concept which is data defining a patient’s profile and associates or converts the clinical concept into a diagnostic code or pharmacy code to help predict costs for patients.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the pharmacy code feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).

As per claim 11, Bruin-Cox disclose the method of claim 5 (Bruin: Abstract.), wherein the risk-level associated with the entity represents a historical health (Cox: Fig. 4 & Paras. [0122], [0123] disclose first output data generated by medical data analysis engine [i.e., first model] representing a specific category of predefined physical health categories for a specific patient that corresponds to the physical health of the patient [e.g., the patient is a 40 year old female diagnosed with type 2 diabetes] and Fig. 4, Paras. [0041], [0126], [0149] disclose second output data representing one or more predefined behavioral health categories associated with the patient generated by lifestyle data analysis engine 413 [i.e., second model]. Further, Paras. [0238], [0240]-[0241] disclose mapping risk scores associated with each ML engine associated with the patient based on the physical and behavioral health features of the entity.).
However Bruin-Cox do not explicitly disclose “… a historical health care cost associated with the entity.”
Further, Eisenhandler is in the same field of endeavor and teaches a historical health care cost associated with the entity (Eisenhandler: Paras. [0003], claim 13 disclose the risk factors assigned to the patient comprise the patient's risk factor profile, and the profile may then be used to predict costs, based on past cost data from patients with similar risk profiles.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Eisenhandler before him or her, to modify the machine learning system of Bruin-Cox to include the historical cost feature as described in Eisenhandler. The motivation for doing so would have been to improve prediction of risk factors associated with a patient (Eisenhandler: [0001].).

As per claims 15-16, 24-25, the claim(s) recites analogous limitations to claim(s) 6 & 7 above, and is/are therefore rejected on the same premise.

As per claims 20, 29, the claim(s) recites analogous limitations to claim(s) 11 above, and is/are therefore rejected on the same premise.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin in view of Cox in further view of Cohen et al., hereinafter referred to as Cohen (US 9,348,735 B1).

	As per claim 12, Bruin discloses the method of claim 5, wherein generating the plurality of training data structures (i.e., feature vectors of datasets corresponding to the patient) comprises: 
generating a feature vector based on the plurality of (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose obtaining datasets corresponding to a patient that includes feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources.), wherein: 
for each feature, from among the plurality (Bruin: Paras. [0030]-[0033], [0069], [0139] disclose feature vectors corresponding to the patient which represent attributes of the patient, wherein vectors representing the patient’s characteristics or attributes can be referred to vector x, which represents features that are derived from multiple models or sources.); and Page 3 of 12 

However Bruin does not explicitly disclose “… the plurality of first features and the plurality of second features … for each feature, from among the plurality of first features and the plurality of second features, the feature vector comprises a data field to indicate that the feature is based on a risk scoring component that is mapped to the one or more physical health categories or to the one or more behavioral health categories; and assigning, for each first feature from among the plurality of first features, a first value of the data field in the feature vector to indicate that a corresponding risk scoring component is mapped to the one or more physical health categories.”
Further, Cox teaches for each feature, from among the plurality of first features and the plurality of second features, the feature vector (i.e., instances of medical conditions/events, risk factors and their values present in the patient information) comprises a data field (e.g., predefined fields or medical codes) to indicate that the feature is based on a risk scoring component (i.e., risk values of medical conditions) that is mapped to the one or more physical health categories or to the one or more behavioral health categories (Cox: Figs. 4 & 16 & Paras. [0247], [0254] disclose the risk assessment system 1600 derives the features from the medical conditions pertaining to the categories by using data fields such as medical codes or other predefined fields which permit mapping features to their particular category.); and 
(Cox: Figs. 4 & 16 & Paras. [0247], [0254] disclose using data fields such as medical codes or other predefined fields associated with each feature to indicate that a corresponding risk value of a medical condition is mapped to the appropriate category.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin and Cox before him or her, to modify the machine learning system of Bruin to include the categories and mapping feature as described in Cox. The motivation for doing so would have been to improve patient monitoring by providing specific mechanisms for performing patient risk assessment based on machine learning of health risks of a patient population.
However Bruin-Cox do not explicitly disclose “… assigning, for each first feature from among the plurality of first features, a first value of the data field …”.
Furthermore, Cohen is in the same field of endeavor and teaches assigning, for each first feature from among the plurality of first features, a first value of the data field (Cohen: Col. 29, ll. 25-34 disclose assigning a numerical values of a data field of a feature vector to indicate which values belong to a certain category.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Cohen before him or her, to modify the machine learning system of Bruin-Cox to include the assigning values feature as described in Cohen. The motivation for doing so would have been to improve machine learning by providing techniques that enhance categorical accuracy. 
    
	As per claim 13, Bruin-Cox-Cohen disclose the method of claim 12, further comprising: 
assigning, for each second feature from among the plurality of second features, a second value of the data field in the feature vector that is different from the first value to indicate that a corresponding risk scoring component is mapped to the one or more behavioral health categories (Cox: Figs. 4 & 16 & Paras. [0247], [0254] disclose the risk assessment system 1600 derives the features from the medical conditions pertaining to the categories by using data fields such as medical codes or other predefined fields which permit mapping features to their particular category and Cohen: Col. 29, ll. 25-34 disclose assigning a numerical values of a data field of a feature vector to indicate which values belong to a certain category.).  

Claims 21-22, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bruin in view of Cox in further view of Madani et al., hereinafter referred to as Madani (US 2008/0162385 A1).

	As per claim 21, Bruin-Cox disclose the system of claim 14 (Bruin: Abstract.), 
	However Bruin-Cox do not explicitly disclose “… wherein each feature of the plurality of first and second features is assigned a first value if the one or more risk scoring components can be mapped to the category from which the feature is derived.”
	Further, Madani is in the same field of endeavor and teaches wherein each feature of the plurality of first and second features is assigned a first value if the one or more risk scoring components can be mapped to the category from which the feature is derived (Madani: Para. [0043] discloses features that can be mapped to a category from which the feature is derived can be assigned a weighted value. A feature that is not mapped to a category can be assigned a weight value of zero.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Madani before him or her, to modify the machine learning system of Bruin-Cox to include the assigning values attributes category feature as described in Madani. The motivation for doing so would have been to improve machine learning by providing techniques that enhance categorization accuracy.

	As per claim 22, Bruin-Cox disclose the system of claim 21 (Bruin: Abstract.), 
	However Bruin-Cox-Silverman do not explicitly disclose “… wherein each feature of the plurality of first and second features is assigned a second value that is different from the first value if the one or more risk scoring components cannot be mapped to the category from which the feature is derived.”
	Further, Madani is in the same field of endeavor and teaches wherein each feature of the plurality of first and second features is assigned a second value that is different from the first value if the one or more risk scoring components cannot be mapped to the category from which the feature is derived (Madani: Para. [0043] discloses features that can be mapped to a category from which the feature is derived can be assigned a weighted value. A feature that is not mapped to a category can be assigned a weight value of zero.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bruin-Cox and Madani before him or her, to modify the machine learning system of Bruin-Cox to include the assigning values attributes category feature as described in Madani. The motivation for doing so would have been to improve machine learning by providing techniques that enhance categorization accuracy.

As per claims 30-31, the claim(s) recites analogous limitations to claim(s) 21-22 above, and is/are therefore rejected on the same premise.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be seen in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 09-21-2022